DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) is coupled with functional language without reciting sufficient structure to perform the recited function.   
Such claim limitation(s) is/are: 
"means for obtaining, from an external source, calibration data that includes a first set of measurements and corresponding timestamps related to a position of one or more objects in a reference frame associated with the external source;" in claim 25 (line 2)
“means for identifying a second set of measurements and corresponding timestamps related to the position of the one or more objects within a field of view of one or more onboard sensors associated with a vehicle;” in claim 25 (line 5)
“means for updating a calibration table to include information related to a six degrees of freedom (6DOF) position for the one or more onboard sensors based at least 0097-085953192750 in part on a comparison of one or more of the first set of measurements and one or more of the second set of measurements that are determined to be most time-aligned based at least in part on the corresponding timestamps;” in claim 25 (line 8)
“means for converting sensor-derived location information from a source reference frame to a reference frame associated with the vehicle using the updated calibration table” in claim 25 (line 13)
“means for requesting the calibration data from the external source over a cellular vehicle-to-everything interface based at least in part on a confidence level associated with the one or more onboard sensors associated with the vehicle failing to satisfy a threshold value” in claim 26 (line 2)
“means for projecting, within the field of view of the one or more onboard sensors, an expected position of the one or more objects based at least in part on the calibration data and existing information in the calibration table;” in claim 27 (line 2)
“means for estimating an error in the 6DOF position for the one or more onboard sensors based at least in part on a difference between the expected position of the one or more objects and an actual position of the one or more objects within the field of view of the one or more onboard sensors, wherein the calibration table is updated based at least in part on the estimated error in the 6DOF position.” in claim 27 (line 5)
“means for receiving, from a roadside unit, a wireless service advertisement indicating availability of a distributed sensor sharing service;” in claim 29 (line 2)
“means for obtaining the sensor-derived location information from an infrastructure sensor associated with the distributed sensor sharing service based at least in part on the wireless service advertisement.” in claim 29 (line 4)
“means for requesting access to the distributed sensor sharing service based at least in part on detecting one or more of radar interference, a radio frequency shadow, or an optical shadow causing degraded performance for the one or more onboard sensors.” in claim 30 (line 2)
Structural support for the limitations above is found in the specification and drawings of the claimed invention. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Bai (US 20180156624 A1) in view of Binion (US 20150112800 A1). 
Regarding claim 1, Bai discloses [Note: what Bai fails to specifically disclose is strike-through]
A method, performed by a device (Paragraph 0015, “FIG. 2 is a schematic of a vehicle communication network according to aspects of the embodiments.”), comprising: 
obtaining, from an external source (Paragraph 0036, “As shown in FIG. 1, vehicle 104 may be equipped with a vehicle to vehicle (V2V) transceiver 106 that can exchange messages and information with other users equipped with DSRC compatible transceivers. For example, the V2V transceiver 106 can communicate with remote vehicle 110 via a V2V (vehicle to vehicle) transceiver 108”, where the “external source” is remote vehicle 110), calibration data (Paragraph 0059, “Data for a potential collision event can be classified as location based, time based, scenario based, hazard or risk based, or another classification or a combination of classifications.”) that includes a first set of measurements and corresponding timestamps related to a position of one or more objects in a reference frame associated with the external source (Paragraph 0059, “Data for a potential collision event can be classified as location based, time based, scenario based, hazard or risk based, or another classification or a combination of classifications. Event data from various sources within and external to vehicle 104 can be saved in a data logger in a vehicle collision event database 422.”); 
identifying a second set of measurements and corresponding timestamps related to the position of the one or more objects within a field of view of one or more onboard sensors associated with a vehicle (Paragraph 0060, “In addition to processing data provided by the various sensors, the computer system 404 may rely on environmental data that was obtained at a previous point in time and previous location either by vehicle 104, remote vehicle 110 or other vehicles in vehicle communication network 200, and is expected to persist regardless of the vehicle's presence in the environment.”); 
updating a calibration table (“data logger” in paragraph 0076, “The captured images and related data may be saved to data logger system 502 for image recognition and movement characteristics processing by computer system 404.”) to include information related to a (Paragraph 0075, In some embodiments, camera 522 may rotate vertically and horizontally to provide a wide degree of coverage area.”) for the one or more onboard sensors (Paragraph 0076, “The captured images and related data may be saved to data logger system 502 for image recognition and movement characteristics processing by computer system 404.”) based at least in part on a comparison of one or more of the first set of measurements and one or more of the second set of measurements (Paragraph 0058, “An event pattern comparison calculator can perform statistical and predictive calculations to determine if, based on two or more users' current position data, course heading data, course history data, projected course data, kinematic data, range or distance data, speed and acceleration data, and/or location data, there is a potential risk of collision events in the real-time traffic scenario.”) that are determined to be most time-aligned based at least in part on the corresponding timestamps (Paragraph 0059, “Data for a potential collision event can be classified as location based, time based, scenario based, hazard or risk based, or another classification or a combination of classifications. Event data from various sources within and external to vehicle 104 can be saved in a data logger in a vehicle collision event database 422.”); and 
converting sensor-derived location information from a source reference frame (Paragraph 0059, “Data for a potential collision event can be classified as location based, time based, scenario based, hazard or risk based, or another classification or a combination of classifications. Event data from various sources within and external to vehicle 104 can be saved in a data logger in a vehicle collision event database 422.”) to a reference frame associated with the vehicle (i.e. “event data from various sources within and external to vehicle 104”) using the updated calibration table (“data logger” in Paragraph 0059, “Event data from various sources within and external to vehicle 104 can be saved in a data logger in a vehicle collision event database 422.”).

Binion discloses,  
information related to a six degrees of freedom (6DOF) position for the one or more onboard sensors (Paragraph 0060, “For example, a first segment of the virtual model 150 may re-create a first time period leading up to a crash involving vehicle 12, and may be constructed solely or primarily using data from external sensors 30, 32, while a second segment of the virtual model 150 may represent a second time period during the crash (e.g., a period of time that starts at or shortly after impact), and may be constructed using data from one or more subsystems of vehicle 12 that indicates G-forces on vehicle 12 relative to all six degrees of freedom.”)
	It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Bai with Binion to incorporate the feature of: information related to a six degrees of freedom (6DOF) position for the one or more onboard sensors. Both Bai and Binion are considered analogous art as they both disclose vehicle to vehicle communication networks which store sensor data and communicate such data to other entities in the network to help in situations such as accidence avoidance.  Bai is especially similar to the instant application as it discloses most of the features of claim 1 and additionally discloses in paragraph 0075, “In some embodiments, camera 522 may rotate vertically and horizontally to provide a wide degree of coverage area.” Therefore, Bai is disclosing that the camera sensor (i.e. the one or more onboard sensors) may be able to rotate in a way to provide a wide degree of coverage area. This indicates that the camera is able to potentially provide sensor information related to all six degrees of freedom. However, since Bai does not disclose this feature explicitly, Binion has been shown to explicitly disclose this feature. It is known in the art that sensors are able to rotate in ways to provide 6DOF coverage for an area. Binion discloses this feature in paragraph 0060. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the inventio to modify Bai with Binion to include this feature. Such a feature would ensure that sensors on board the vehicle provide a wide degree of coverage and would lead to a more efficient system.  

Regarding claim 2, Bai further discloses
The method of claim 1, further comprising: 
requesting the calibration data (Paragraph 0139, “The downloaded collision event data may be provided by service provider 212 or another service provider. In some embodiments, the download may occur upon the request from vehicle 104. In other embodiments, the download may occur upon request of the service provider 212. In still other embodiments, vehicle 104 may be programmed to request, or service provider 212 may be programmed to initiate, an automatic download on a predetermined basis.”) from the external source (i.e. “may be provided by service provider 212 or another service provider”) over a cellular vehicle- to-everything (CV2X) interface (Paragraph 0043, “Some of the embodiments are intended to include each V2X transceiver configured to communicate with wireless communication network 204 through cellular network antenna 142, or I2V (infrastructure-to-vehicle) network connection.”) based at least in part on a confidence level associated with the one or more onboard sensors associated with the vehicle failing to satisfy a threshold value (Paragraph 0087, “In an embodiment, an event pattern comparison calculator (comparison calculator) 420 may be utilized by computer system 404 to compare new event data with prior event data in collision event database 422 and prior event patterns. If the comparison calculator 420 determines the new event data meets a comparison threshold to a prior event pattern, the new event data is determined to be updated data for the prior event, and the new event data can be combined with data for a prior event pattern.”).

Regarding claim 3, Bai further discloses
The method of claim 2, wherein the external source is a neighboring vehicle (Paragraph 0036, “As shown in FIG. 1, vehicle 104 may be equipped with a vehicle to vehicle (V2V) transceiver 106 that can exchange messages and information with other users equipped with DSRC compatible transceivers. For example, the V2V transceiver 106 can communicate with remote vehicle 110 via a V2V (vehicle to vehicle) transceiver 108”), and wherein the calibration data is requested (where the data is requested from the Service Provider 212 as shown in FIG. 15 and the service provider receives information from neighboring vehicle as well, therefore, data is requested from the neighboring vehicle) from the neighboring vehicle further based at least in part on one or more of a location of the neighboring vehicle (Paragraph 0060, “In addition to processing data provided by the various sensors, the computer system 404 may rely on environmental data that was obtained at a previous point in time and previous location either by vehicle 104, remote vehicle 110 or other vehicles in vehicle communication network 200, and is expected to persist regardless of the vehicle's presence in the environment.”), a direction in which the neighboring vehicle is moving, a speed at which the neighboring vehicle is moving, a sensor configuration associated with the neighboring vehicle, or a CV2X message received from the neighboring vehicle indicating availability of the calibration data.
Regarding claim 4, Bai further discloses [Note: what Bai fails to specifically disclose is strike-through]
The method of claim 1, further comprising: 
projecting, within the field of view of the one or more onboard sensors (“Projected course data” in Paragraph 0038, “In some embodiments, vehicle 104 may exchange information between one or more remote vehicles 110. For example, vehicle 104 V2V transceiver 106 and remote vehicle 110 V2V transceiver 108 may be configured to exchange vehicle information that can include, but is not limited to, the type of user or vehicle, navigation data, road hazard data, collision warning data, course heading data, course history data, projected course data”), an expected position of the one or more objects based at least in part on the calibration data and existing information in the calibration table (Paragraph 0120, “In the scenario, as vehicle 104 approaches intersection 102, computer system 404 searches and locates historical and/or prior event data for events based on vehicle 104 location, provided by geographic position component 438. The prior event data indicates patterns of unexpected V2B movements across the intersection 102 in the path of vehicle 104 [where unexpected and expected can be used synonymously]. The prior events have a conditional time frame for weekdays between 5:00 pm to 7:00 pm. The computer system 404 detects from an internal clock that the current time is 6:00 pm on a weekday and determines the current event data meets the conditional threshold for the prior events.”; where the event data is stored in the data logger, i.e. “calibration table”); and 
estimating an error (Paragraph 0089, “If the comparison calculator 420 determines that the new event data is not a statistical match to historical event data, new event data is stored into collision event database 422 as a single event.”) in the (where the “event data” is from one or more onboard sensors) based at least in part on a difference between the expected position of the one or more objects and an actual position of the one or more objects within the field of view of the one or more onboard sensors (Paragraph 0089, “If comparison calculator 420 determines that newly-collected event data has a statistical match to historical event data, then the comparison calculator 420 stores the new event data into collision event database 422 with the matched prior event data. If the comparison calculator 420 determines that the new event data is not a statistical match to historical event data, new event data is stored into collision event database 422 as a single event.”), wherein the calibration table (where new event data is stored in the data logger (i.e. calibration table)) is updated based at least in part on the estimated error in the  (where the event data is BASED UPON the position of the sensors and comparison calculator determines the error).

Binion discloses,  
6DOF position for the one or more onboard sensors (Paragraph 0060, “For example, a first segment of the virtual model 150 may re-create a first time period leading up to a crash involving vehicle 12, and may be constructed solely or primarily using data from external sensors 30, 32, while a second segment of the virtual model 150 may represent a second time period during the crash (e.g., a period of time that starts at or shortly after impact), and may be constructed using data from one or more subsystems of vehicle 12 that indicates G-forces on vehicle 12 relative to all six degrees of freedom.”).
It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Bai with Binion to incorporate the feature of: information related to a six degrees of freedom (6DOF) position for the one or more onboard sensors. Both Bai and Binion are considered analogous art as they both disclose vehicle to vehicle communication networks which store sensor data and communicate such data to other entities in the network to help in situations such as accidence avoidance.  Bai is especially similar to the instant application as it discloses most of the features of claim 1 and additionally discloses in paragraph 0075, “In some embodiments, camera 522 may rotate vertically and horizontally to provide a wide degree of coverage area.” Therefore, Bai is disclosing that the camera sensor (i.e. the one or more onboard sensors) may be able to rotate in a way to provide a wide degree of coverage area. This indicates that the camera is able to provide sensor information related to a six degree of freedom position related to the one or more onboard sensors. However, since Bai does not disclose this feature explicitly, Binion has been shown to explicitly disclose this feature. It is known in the art that sensors are able to rotate in ways to provide 6DOF coverage for an area. Binion discloses this feature in paragraph 0060. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the inventio to modify Bai with Binion to include this feature. Such a feature would ensure that sensors on board the vehicle provide a wide degree of coverage and would lead to a more efficient system.  

Regarding claim 5, Bai further discloses [Note: what Bai fails to specifically disclose is strike-through]
The method of claim 4, further comprising: 
generating a user notification (Paragraph 0093, “FIG. 8 is a flowchart of an exemplary method 800 to predict potential collision events and alert a vehicle in conjunction with the collision warning system 212.”) indicating a mismatch between the information related to the (Paragraph 0098, “Further, if the comparison calculator 420 determines, in step 814 to determine if new event data matches a prior event data pattern, that new event data matches and/or correlates to a prior and/or historical event data pattern, then the method optionally proceeds in step 820 to determine if new event data meets a condition and/or characteristic of the prior and/or historical event data.”)  based at least in part on the estimated error satisfying a threshold value (Paragraph 0098, “In step 820, the new event data should meet a threshold condition and/or characteristic of event data to qualify as a potential collision risk and/or road hazard.”), wherein the calibration table (i.e. data logger) is updated further based at least in part on a user input responsive to the user notification (Paragraph 0085, “CWS 400 can collect collision event data at or near intersection 102 from multiple sources in vehicle 104, for example V2X signals from other vehicles and users, vehicle event sensor system 434, navigation system 508, and user input on input device 424.”; Paragraph 0092, “In FIG. 7, the method to inform a vehicle may include step 702 where a user, driver or passenger of vehicle 104 can activate a vehicle collision warning mode for the CWS 400.”).

Binion discloses,  
6DOF position for the one or more onboard sensors (Paragraph 0060, “For example, a first segment of the virtual model 150 may re-create a first time period leading up to a crash involving vehicle 12, and may be constructed solely or primarily using data from external sensors 30, 32, while a second segment of the virtual model 150 may represent a second time period during the crash (e.g., a period of time that starts at or shortly after impact), and may be constructed using data from one or more subsystems of vehicle 12 that indicates G-forces on vehicle 12 relative to all six degrees of freedom.”).
It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Bai with Binion to incorporate the feature of: information related to a six degrees of freedom (6DOF) position for the one or more onboard sensors. Both Bai and Binion are considered analogous art as they both disclose vehicle to vehicle communication networks which store sensor data and communicate such data to other entities in the network to help in situations such as accidence avoidance.  Bai is especially similar to the instant application as it discloses most of the features of claim 1 and additionally discloses in paragraph 0075, “In some embodiments, camera 522 may rotate vertically and horizontally to provide a wide degree of coverage area.” Therefore, Bai is disclosing that the camera sensor (i.e. the one or more onboard sensors) may be able to rotate in a way to provide a wide degree of coverage area. This indicates that the camera is able to provide sensor information related to a six degree of freedom position related to the one or more onboard sensors. However, since Bai does not disclose this feature explicitly, Binion has been shown to explicitly disclose this feature. It is known in the art that sensors are able to rotate in ways to provide 6DOF coverage for an area. Binion discloses this feature in paragraph 0060. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the inventio to modify Bai with Binion to include this feature. Such a feature would ensure that sensors on board the vehicle provide a wide degree of coverage and would lead to a more efficient system.  

Regarding claim 6, Bai further discloses
The method of claim 1, wherein the one or more objects correspond to one or more visually observable elements in an environment around the vehicle (Paragraph 0073, “Sensor system 516 devices can be advantageous by collecting data for identification and tracking the movement of entities such as motorcycle and vehicular traffic, bicycle traffic, pedestrian traffic, objects fallen in a roadway, such as rocks or trees, wildlife, domestic animals, or any other condition, entity, or vehicle that could provide useful data for processing as collision event data.”).

Regarding claim 7, Bai further discloses
The method of claim 1, wherein the sensor-derived location information is obtained from the one or more onboard sensors (i.e. data provided by sensors onboard vehicle 104, Paragraph 0060, “In addition to processing data provided by the various sensors, the computer system 404 may rely on environmental data that was obtained at a previous point in time and previous location either by vehicle 104, remote vehicle 110 or other vehicles in vehicle communication network 200”), and wherein the source reference frame is associated with the one or more onboard sensors (Paragraph 0057, “As further indicated above, the vehicle 104 may also include the vehicle event sensor system 434 for collecting event data. Event data can include detecting the location, orientation, heading, etc., of entities external to the vehicle 104, such as other vehicles, bicycles, and motorcycles, pedestrians, obstacles in the roadway, traffic signals, signs, wildlife, trees, or any entity that can provide information to collision warning system 400.”).

Regarding claim 8, Bai further discloses
The method of claim 1, wherein the sensor-derived location information is obtained from an infrastructure sensor (Paragraph 0033, “Vehicles, users, and infrastructure equipped with DSRC systems may communicate with each other, with remote DSRC compatible transceivers over a network, or with road side equipment (such as transport related infrastructure).”), and wherein the source reference frame is associated with the infrastructure sensor (Paragraph 0036, “RSEs (i.e. Road Side Equipment) 112 and 116 are each equipped with V2I transceivers 114 and 118, respectively, which can be used to transmit information from any type of traffic infrastructure, such as traffic signals, or traffic sensors for speed or road conditions, etc.”).

Regarding claim 9, Bai further discloses
The method of claim 8, further comprising: 
receiving, from a roadside unit (Fig. 1 “road side equipment (RSE) 112”, paragraph 0034, “Various users, VRUs, and vehicle communication network components can be disposed at or proximate the disclosed intersection 102, including a vehicle 104, a remote vehicle 110, road side equipment (RSE) 112”), a wireless service advertisement indicating availability of a distributed sensor sharing service (Paragraph 0032, “wireless access in vehicular environments (WAVE), cellular networks, Wi-Fi networks, and/or any other network protocol that can provide the desired functionalities.” and Paragraph 0036, “RSEs 112 and 116 are each equipped with V2I transceivers 114 and 118, respectively, which can be used to transmit information from any type of traffic infrastructure, such as traffic signals, or traffic sensors for speed or road conditions, etc.”; where “WAVE” utilizes wireless service advertisements); and 
obtaining the sensor-derived location information (Paragraph 0036, “RSEs 112 and 116 are each equipped with V2I transceivers 114 and 118, respectively, which can be used to transmit information from any type of traffic infrastructure, such as traffic signals, or traffic sensors for speed or road conditions, etc.”) from the infrastructure sensor based at least in part on the wireless service advertisement (Paragraph 0036, “RSEs 112 and 116 are each equipped with V2I transceivers 114 and 118, respectively, which can be used to transmit information from any type of traffic infrastructure, such as traffic signals, or traffic sensors for speed or road conditions, etc.”; where “WAVE” in paragraph 32 utilizes wireless service advertisements).

Regarding claim 10, Bai further discloses
The method of claim 9, wherein the wireless service advertisement (Paragraph 0032, “Dedicated Short Range Communications (DSRC) networks (including but not limited to those types of networks currently used by some transport and traffic systems, such as for automatic toll collection), wireless access in vehicular environments (WAVE), cellular networks, Wi-Fi networks, and/or any other network protocol that can provide the desired functionalities.”; where, “WAVE” implements a wireless service advertisement) includes information identifying one or more of a cellular vehicle-to-everything (CV2X) channel (Paragraph 0034-0035, “In addition, FIG. 1 shows a cellular network antenna 142 for use with the vehicle communication network… The vehicle 104 can transmit, receive and/or exchange communications including data, images, messages, and other information with other vehicles and VRUs using the DSRC network, which can be implemented with DSRC compatible transceivers, such as V2X compatible transceivers. “V2X” is used in the present disclosure to cover “vehicle-to-everything” communications, and variations of V2X designations may depend on the intended user that is transmitting V2X signals.”) or an Internet Protocol address for obtaining the sensor-derived location information from the infrastructure sensor (Paragraph 0042, “In FIG. 2, V2V transmitter 106 can be used by the CWS 202 to receive and transmit information to and from the service provider 212 and other information providers through wireless communication network 204 and broadband network 210, such as the Internet.”).

Regarding claim 11, Bai further discloses
The method of claim 9, wherein the sensor-derived location information is obtained from the infrastructure sensor based at least in part on providing, to the roadside unit (Paragraph 0036, “RSEs 112 and 116 are each equipped with V2I transceivers 114 and 118, respectively, which can be used to transmit information from any type of traffic infrastructure, such as traffic signals, or traffic sensors for speed or road conditions, etc.”), information to obtain authenticated access to the distributed sensor sharing service (Paragraph 0032, “For example, the implemented technologies can involve ad hoc networks, Dedicated Short Range Communications (DSRC) networks (including but not limited to those types of networks currently used by some transport and traffic systems, such as for automatic toll collection), wireless access in vehicular environments (WAVE), cellular networks, Wi-Fi networks, and/or any other network protocol that can provide the desired functionalities.”; where “WAVE” implements authenticated access for sensor sharing). 

Regarding claim 12, Bai further discloses
The method of claim 9, further comprising: 
requesting access to the distributed sensor sharing service (Paragraph 0139, “In some embodiments, the download may occur upon the request from vehicle 104. In other embodiments, the download may occur upon request of the service provider 212. In still other embodiments, vehicle 104 may be programmed to request, or service provider 212 may be programmed to initiate, an automatic download on a predetermined basis.”, where paragraph 0104 also details that “New event data may be uploaded to computer system 404 from any vehicle system including the vehicle subsystem sensor system 430, the vehicle communication system 432, the vehicle event sensor system 434, the vehicle navigation system 436, and/or manually from a driver and/or passenger of vehicle 104. In step 906, classifying new event data can include the comparison calculator 420 determining event patterns 904 using any of the comparison or statistical methods described above or another known, relevant or later developed method.”) based at least in part on detecting one or more of radar interference (i.e. based on “event patterns” disclosed in paragraph 0104 which include: Paragraph 0126, “The alert symbol 1308 and deer symbol 1306 indicate a probability of unknown entity 1302 crossing intersection 102 that can be a road hazard to vehicle 104. The determination is based on radar signals from radar system 520 combined with one or more patterns of wildlife crossing intersection 102 within the conditional time frame. By displaying alert symbol 1308 with deer symbol 1306, a driver of vehicle 104 can be alerted to a potential road hazard if unknown entity 1302 moves in a heading indicated by the predicted pattern of travel.”), a radio frequency shadow, or an optical shadow causing degraded performance for the one or more onboard sensors.

Regarding claim 13, the same analysis and cited section as corresponding method claim 1 is applied. Bai further discloses, 
A device (Fig. 2, vehicle 104), comprising: 
a memory (Paragraph 0048, “The vehicle 104 may have one or more computers, such as a collision warning computer system 404 (“computer system”) containing a processor 406, a memory 408 and other components typically present in general or special purpose computers.”); and 
one or more processors operatively coupled to the memory (Paragraph 0048, “The memory 408 stores information accessible by processor 406 including instructions 410 and data 412 that may be executed or otherwise used by the processor 406. The control logic (in this example, software instructions or computer program code), when executed by processor 406, causes processor 406 to perform the functions of the embodiments as described herein.”), 

Regarding claim 14, the same analysis and cited section as corresponding method claim 2 is applied. 

Regarding claim 15, the same analysis and cited section as corresponding method claim 4 is applied.

Regarding claim 16, the same analysis and cited section as corresponding method claim 6 is applied.

Regarding claim 17, the same analysis and cited section as corresponding method claim 9 is applied.

Regarding claim 18, the same analysis and cited section as corresponding method claim 12 is applied.

Regarding claim 19, the same analysis and cited section as corresponding method claim 1 is applied. Bai further discloses, 
A non-transitory computer-readable medium (Paragraph 0048, “The vehicle 104 may have one or more computers, such as a collision warning computer system 404 (“computer system”) containing a processor 406, a memory 408 and other components typically present in general or special purpose computers.”) storing one or more instructions (Paragraph 0048, “The memory 408 stores information accessible by processor 406 including instructions 410 and data 412 that may be executed or otherwise used by the processor 406.”), the one or more instructions comprising: one or more instructions that, when executed by one or more processors of a device, cause the one or more processors to (Paragraph 0048, “The control logic (in this example, software instructions or computer program code), when executed by processor 406, causes processor 406 to perform the functions of the embodiments as described herein.”): 

Regarding claim 20, the same analysis and cited section as corresponding method claim 2 is applied. 

Regarding claim 21, the same analysis and cited section as corresponding method claim 4 is applied.

Regarding claim 22, the same analysis and cited section as corresponding method claim 6 is applied.

Regarding claim 23, the same analysis and cited section as corresponding method claim 9 is applied.

Regarding claim 24, the same analysis and cited section as corresponding method claim 12 is applied.

Regarding claim 25, the same analysis and cited section as claim 13 is applied. 

Regarding claim 26, the same analysis and cited section as claim 14 is applied.

Regarding claim 27, the same analysis and cited section as claim 15 is applied.

Regarding claim 28, the same analysis and cited section as claim 16 is applied.

Regarding claim 29, the same analysis and cited section as claim 17 is applied.

Regarding claim 30, the same analysis and cited section as claim 18 is applied.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ricci (US 20130158821 A1) is considered analogous art as it discloses methods and systems for vehicle data collection. Ricci specifically discloses in paragraphs 0020-0023 the method to include, “(a) wirelessly receiving, by a processor executable data collection module, advertising information from a roadside signal source, the advertising information being associated with a service provider; and (b) providing, by a reporting module, the advertising information to a vehicle occupant…A transceiver of the vehicle can transmit, to the roadside signal source, a signal comprising occupant preference information…The advertising information can include a vendor or service provider name, contact information, and location and product or service information, wherein the data collection module applies occupant preference information to filter undesirable advertising information before presenting, by the reporting module, the advertising information to the vehicle occupant.” 
Binion (US 8954226 B1) is considered analogous art as it discloses a process for V2X data request in paragraph 29, “The onboard system 14 may receive V2X data simply by listening/scanning for the data, or may receive the data in response to a wireless request sent by the onboard system 14, for example. More generally, the onboard system 14 may be configured to receive information about external objects and/or conditions via wireless signals sent by any capable type of external object or entity, such as a pedestrian, cyclist or driver operating a smartphone, another vehicle, an infrastructure element (e.g., a roadside wireless station), a commercial or residential location (e.g., a locale maintaining a WiFi access point), etc.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZRA NUR WAHEED/
Examiner, Art Unit 3648                                                                                                                                                                                           
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648